Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 9/30/2022 have been fully considered and made of record in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 6,744,121) in view of Ball (US 6,080,264).
 	With respect to Claim 1, Chang teaches a lead terminals 236, lead steps 231, 233, 235 and lead offsets 232, 234, and lead offsets extending between the lead steps 231, 233, 235 so that at least some lead steps reside on different planes P1, P2, P3.  A first electronic component 21 coupled to a first lead step side, the first electronic
component comprising a first electronic component first side comprising a first active side.  A first electronic component second side opposite to the first electronic component first side.  A second electronic component 22 coupled to a second lead step side 233.  The second electronic component 22 comprising a second electronic component first side comprising a second active side.  A second electronic component second side opposite to the second electronic component first side. An encapsulant 28 encapsulating the first electronic component 21, the second electronic component 22, and portions of the substrate.  The lead terminals are exposed from a first side of the encapsulant 28 (see col. 1 lines 50-67, col. 3 lines 1-67, and col. 4 lines 1-19; Fig. 2).
 	Chang fails to disclose conductive bumps comprising a first conductive bump and a second conductive bump.  The first active side faces and is connected to the first lead step side with the first conductive bump.  The second active side faces and is connected to the second lead step with the second conductive bump.  However, Ball discloses conductive bumps comprising a first conductive bump 114 and a second conductive bump 148.  The first active side faces and is connected to the first lead step side with the first conductive bump.  The second active side faces and is connected to the second lead step with the second conductive bump 148.  A transfer molding process is used to encapsulant the first electronic component, the second electronic component, the first conductive bumps, the second conductive bump, and portions of the leads (see col. 5 lines 50-67, col. 6 lines 13-18, col. 7 lines 1-67, and col. 8 lines 1-20; Figs. 1, 3, and 4).  Thus, Chang and Ball have substantially the same environment of a plurality of chips mounted and electrically wire bonded to a step of leads.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate solder bumps between the step leads and the chips of Chang, since the solder ball would facilitate in additional electrical connection between the chips and the step leads as taught by Ball.  
 	With respect to Claim 3, Chang discloses the first lead step side is a top side of a first lead step 233.  The second lead step side is a bottom side of a second lead step 231 that is different than the first lead step (see Fig. 2).
 	With respect to Claim 5, Chang discloses wherein each lead comprises a continuous piece; and the lead steps extend substantially parallel to each other (see Fig. 2).
 	With respect to Claim 6, Chang discloses wherein the lead offsets are arranged at angles with respect to the lead steps; and some of the angles are downward angles such that some of the lead steps disposed inward towards the electronic component are lower than other lead steps disposed outward from the electronic component (see Fig. 2).

 	With respect to Claim 7, Chang discloses wherein the lead offsets are arranged at angles with respect to the lead steps; and. the angles are upward angles such that the lead steps disposed inward towards the electronic component are higher than the lead steps disposed outward from electronic component (see Fig. 2).
 	With respect to Claim 8, Chang discloses the lead steps comprise different lengths (see Fig. 2).
 	With respect to Claims 10 and 11, Chang discloses the leads include a first lead;
the first lead comprises a first lead terminal.  A first lead step coupled to the first lead terminal and residing on a first plane.  A first lead offset coupled to the first lead step.  A second lead step coupled to the first lead offset and residing on a second plane that
is above the first plane.  A second lead offset coupled to the second lead step.  A third lead step coupled to the second lead offset and residing on a third plane that is
below the second plane.  The first lead step side where the first active side is connected 
to a top side of the second lead step.  The leads include a second lead the second lead comprises a second lead terminal, a fourth lead step coupled to the second lead terminal and residing on the first plane.  A third lead offset coupled to the fourth lead step.  A fifth lead step coupled to the third lead offset and residing on the second plane.  A fourth lead offset coupled to the fifth lead step.  A sixth lead step coupled to the fourth lead offset and residing on the third plane.  The second lead step side where the second active side is connected top side of the second lead step (see col. 1 lines 50-67, col. 3 lines 1-67, and col. 4 lines 1-19; Fig. 2).  
 	Chang fails to disclose the first lead step side where the first active side is connected with the first conductive bump is a top side of the second lead step.  The second lead step side where the second active side is connected with the second conductive bump is a top side of the sixth lead step.  However, Ball discloses conductive bumps comprising a first conductive bump 114 and a second conductive bump 148.  The first active side faces and is connected to the first lead step side with the first conductive bump.  The second active side faces and is connected to the second lead step with the second conductive bump 148 (see col. 5 lines 50-67, col. 6 lines 13-18, col. 7 lines 1-67, and col. 8 lines 1-20; Figs. 1, 3, and 4).  Thus, Chang and Ball have substantially the same environment of a plurality of chips mounted and electrically wire bonded to a step of leads.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate solder bumps between the step leads and the chips of Chang, since the solder ball would facilitate in additional electrical connection between the chips and the step leads as taught by Ball.  

Allowable Subject Matter
7.	Claims 13-20 are allowed.
8. 	Claims 2, 4, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the first electronic component second side is exposed from a second side of the encapsulant.  The second side of the encapsulant is different than the first side of the encapsulant in claim 2.
 	A third electronic component coupled to a third lead step side, wherein the third electronic component is interposed between the first electronic component and the second electronic component.  The encapsulant encapsulates the third semiconductor component in claim 4.
 	The lead terminals downwardly extend from bottom sides of outermost lead steps.  The lead terminals each comprise an outer edge exposed from and coplanar with a third side of the encapsulant, an inner edge opposite to the outer edge, and
a lower side.  The encapsulant encapsulates each of the inner edges.  The lower side of each lead terminal is exposed from and coplanar with the first side of
the encapsulant in claim 9.
 	The substrate comprises a paddle having a paddle top side, a paddle bottom side opposite to the paddle top side, and a paddle extension with an extension terminal: the first electronic component is coupled to the paddle top side. The second electronic component is coupled to the paddle bottom side; and the extension terminal is exposed from the first side of the encapsulant in claim 12.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free).






AC/December 6, 2022 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897